Per Curiam,
The Commonwealth has filed exceptions .to this Court’s Opinion and Order in this matter entered January 28,1985. The exceptions are taken to our holding that certain equipment purchased by Kelly Run Sanitation, Inc., for use at its landfill is entitled to exemption from sales taxation as equipment used directly in the manufacturing process. 61 Pa. Code §32.32(a) (2) (Ü)v-
Our' review of the Commonwealth’s brief on exceptions leads us to conclude that it raises essentially the *621same issues that were presented on appeal from the Board of Finance and Revenue’s order. We adhere to the reasoning expressed in our earlier Opinion ,and order disposing of this appeal. Accordingly, the Commonwealth’s exceptions are dismissed.
Order
Now, December 24,1985, the exceptions filed by the Commonwealth to this Court’s January 28, 1985 Opinion and Order in the above-captioned matter are dismissed. The Prothonotary is directed to enter final judgment for Kelly Run ¡Sanitation, Inc., in the .amount of $31,953.12.